Title: Jerman Baker to Thomas Jefferson, 13 January 1817
From: Baker, Jerman
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond 13 Jany 1817
          
          I have postponed a reply to yours of 14 Ulto addressed to Mr Thweatt & myself untill the select Comee to whom was refered the petition for a Turnpike Road from Rock fish Gap to Lewis’s ferry should have come to a decision thereon, which they have not yet done in consequence of the continued indisposition of Mr T— Maury. however I think I may hazard the opinion that the Road will be Stoped at Charlotsville
          Your favor of the 1 Inst has this moment come to hand requesting my attention to the petition of Visct Philip I Barziza which it shall most certainly recieve Having been confined to my Room for several days, past, I know not how this Case at present Stands, but as soon as I am able to resume my Legislative
			 duties I will make myself fully acquainted with it.
          Mr John Wood opened a School in this place on Monday last and requested me to inform  you that he should be highly gratified at having Francis Eppes with him I have promissed promised him to put my Son Wayles with him provided you agreed to send Francis, as I know the boys would like to be together; I have writen to Mr Eppes also on this subject at request of Mr W— & expect an answer in the course of eight or ten days. And should would thank you for an answer as soon as convenient as my Son is quite at home, as I had not met with a School with which I was pleased. I have within a few days past ascertained that a Mr Ewing keeps a very good Latin & Greek School in this place but shall wait for your determination about Francis before I dispose of my Son,    Be pleased Sir  to present my affectionate regards to Mrs Randolph & family & to accept for yourself the assurance of my most sincere esteem & respect—
          Jerman Baker
        